DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 2, 9 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, and 16 of U.S. Patent No. 10,380,053. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is a broader version of the patented claims which dictates obviousness.

Instant Application
US Patent Number 10,380,053
Claim 2
1,6: Claim 1 has all the elements of memory device, groups of data pins, configurable switches with associated mode registers, what it lacks is the teachings of external connections which are seen in claim 6
Claim 9
Claim 11 contains elements of means for operating the functionality of the instant application in a more details manner
Claim 16
Claim 16 teaches the method of the instant application with additional features in a more detailed manner.




Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

4.	Claims 2, 9, 16 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Solomon et al. (US Publication Number 2014/0040569, hereinafter “Solomon”).

5.	As per claims 2, 9 and 16, Solomon teaches a memory module, means, and method comprising: a first memory device (310, figure 14) including a first register (230, figure 9a) that stores a first mode register value (Ao..An, figure 9a); a first group of data pins and a second group of data pins (seen in figures 9 and 14, paragraphs 72, 148 – 149) for making external connections of the memory module to a memory controller (paragraphs 11 and 38, element 20, figure 1); a first plurality of configurable switches coupled between the first group of data pins (sets of switches 342 , 344 seen in 14) and the first memory device (paragraph 72), each of the first plurality of configurable switches controllable by the first mode register value to enable or disable (paragraph 64, enabling functionality) a coupling between respective pins of the first group of data pins and the first memory device (seen in figure 3 as 30a and 30b and figure 4 as 32a .

Allowable Subject Matter
6.	Claims 3 – 8, 10 – 15, 17 – 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
7.	Applicant's arguments filed 10/8/21 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach a plurality of switches which can enable or disable a coupling between respective pins and a first and second memory device.
With respect to the Applicant’s arguments the Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., plurality of switches external to the memory device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims do not preclude the prior art from functioning as necessitated as the functionality of the switching achieves the requirements of the claims to enable a bus between a data pin and memory device.  Additionally, the switching of the prior art is not limited to a mechanical switch alone and the figure shows where the impact of the switch would take place along the line required by the prior art (paragraph 152).  It is seen to be controlled by a control signal 362 which handles the switching and assuming arguendo is external to the memory device 322.  The Examiner suggests utilizing the second mode functionality seen in claim 3 to overcome the prior art as it allows for a plurality of enable/disable signals which a multitude of configurations whereas the prior art is limited to a single signal which would enable or disable all connected memory devices.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
References A – D are directed to memory devices with memory controller handling and associated data pins modes operable by a switch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184